PER CURIAM.
Appellee has confessed error. Because appellee failed to refute appellant’s affirmative defenses or to establish their legal insufficiency, genuine issues of material fact remain unresolved. Consequently, the trial court erred in entering final summary judgment. See First Nat ’l Entertainment Corp. v. Brumlik, 531 So.2d 403 (Fla. 5th DCA 1988); Mathews v. Dime Sav. Bank of New York, 507 So.2d 1196 (Fla. 3d DCA 1987); Aroll v. ITT Commercial Fin. Corp., 496 So.2d 1011 (Fla. 3d DCA 1986); O’Neal v. Brady, 476 So.2d 294 (Fla. 3d DCA 1985).
REVERSED AND REMANDED.